Dissenting Opinion by
Judge Palladino:
I respectfully dissent. The Claimant, when he applies for unemployment compensation, has the burden to prove his eligibility. By foiling to disclose that he was receiving outside income by other employment when he applied for unemployment compensation benefits, he failed to prove his eligibility. Whether the income which the Claimant was receiving at the time he made his original application for benefits was “self-employment” rather than “a side-line activity” is not material. The Claimant foiled to prove his eligibility when he foiled to disclose a material feet at the time he made his original application.
The majority would impose upon the unemployment compensation authorities an affirmative burden to prove whether the Claimant was self-employed. Placing the burden on the Board to prove self-employment allows *596the Claimant, through his failure to disclose, to defeat his initial burden to prove eligibility.
Eligibility is basic to entitlement. The burden to establish it is on the claimant. He failed to do this by his failure to disclose. Therefore, I would affirm the Board in its denial of benefits.